IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                 Assigned on Briefs October 4, 2016

                                         IN RE DELILAH G.1

                        Appeal from the Juvenile Court for Knox County
                             No. 145643 Timothy E. Irwin, Judge
                           ___________________________________

                 No. E2016-01107-COA-R3-PT-FILED-FEBRUARY 22, 2017
                          ___________________________________

This is an appeal from an order terminating a mother’s parental rights to her daughter, of
whom the Department of Children’s Services acquired custody following a referral of a
drug exposed child and two referrals for medical maltreatment and nutritional neglect.
The child’s parents were later adjudicated to have committed severe abuse on the child.
The Department subsequently petitioned to terminate the parental rights of both parents,
and the court granted the petition on the ground of severe child abuse and after holding
that termination of the parents’ rights was in the best interest of the child. After a
thorough review of the record, we affirm the judgment of the trial court in all respects.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

RICHARD H. DINKINS, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and ARNOLD B. GOLDIN, J., joined.

Gregory E. Bennett, Seymour, Tennessee, for the appellant, Sheena W.

Herbert H. Slattery, III, Attorney General and Reporter; and M. Cameron Himes, for the
appellee, the Tennessee Department of Children’s Services.

                                                 OPINION

       Delilah G. was born in June of 2012 to Sheena W. [―Mother‖] and Mar-Ques G.
[―Father‖].2 The Department of Children’s Services [―DCS‖] first became involved with
Delilah at her birth, when DCS received a referral of a drug exposed infant, due to
mother’s use of marijuana during her pregnancy. Mother agreed to undergo treatment for

1
  This Court has a policy of protecting the identity of children in parental termination cases by initializing
the last names of the parties.
2
    Mar-Ques G. is not a party to this appeal.
substance abuse but failed to follow through, and the case was closed. In July of 2013,
DCS received a referral based on medical maltreatment and nutritional neglect of Delilah;
services were placed in the home, and the case was closed.

       On February 4, 2014, DCS initiated a proceeding in the Knox County Juvenile
Court pursuant to Tennessee Code Annotated section 37-1-129—130, seeking to have
Delilah determined to be dependent and neglected as a result of an inability to gain
weight during her life and a diagnosis of severe failure to thrive ―due, in large part, to the
parents’ failure to comply with medical providers and by the parents providing inaccurate
information regarding [Delilah’s] symptoms and intake while at home.‖ A Protective
Custody Order was entered, and DCS was awarded custody. On April 29 an adjudicatory
hearing was held, wherein Mother and Father stipulated that Delilah was dependent and
neglected within the meaning of the statute ―due to substance abuse issues for both
parents‖; the court, inter alia, continued custody with DCS, approved a permanency plan
which had been developed on February 28, and set the severe abuse hearing for June 5.3
On December 17, 2014, the court entered an order setting forth its ruling from June 5
hearing; pertinent to the issues in this appeal, the court stated:

          Based on all of the foregoing, the Court finds, by clear and convincing
          evidence, that the child, Delilah [G.], is the victim of Severe Abuse at the
          hands of her parents for their failure to provide sufficient calories to
          Delilah, failure to follow medical direction for Delilah, and failure to attend
          appointments as recommended by the child’s medical providers; Delilah’s
          subsequent failure to thrive; and the risk of developmental delay, brain
          damage or death to which the parents subjected Delilah. She is also
          dependent and neglected based on the foregoing, by clear and convincing
          evidence.

The court continued her custody with DCS; Mother and Father were ordered to comply
with a permanency plan which had been ratified on April 29.4

       DCS filed a petition to terminate both parents’ rights to Delilah on June 9, 2015,
alleging severe child abuse, substantial noncompliance with the permanency plan, and

3
    The order resulting from the April 29 hearing was entered on January 7, 2015.
4
    In accordance with the holding that Delilah had been severely abused, the order provided:

          6. Pursuant to T.C.A. 37-1-166(g)(4), reasonable efforts with respect to [Father] and
          [Mother] shall not be required. Pursuant to T.C.A. 1-130(c) and T.C.A. 37-1-167, this
          child shall not be returned to the custody or residence of [Father] or [Mother] without a
          finding by this court, by clear and convincing evidence, that a threat to the child’s safety
          no longer exists and that the child will be provided a safe home free from further brutality
          and abuse.
                                                       2
persistence of conditions. The court heard the matter over the course of four days:
November 9, 2015, and February 25, March 7, and April 21, 2016. On May 24 the court
entered an order terminating Mother’s rights on the ground of severe child abuse and
upon the holding that termination of her rights was in in Delilah’s best interest; the court
held that DCS had not sustained its burden of proof to establish persistence of conditions
or non-compliance with the permanency plans. The court also found that it was in the
best interest of Delilah that Mother’s parental rights be terminated.

       Mother appeals, articulating the following issues:

       I. Did the trial court err in finding by clear and convincing evidence that
       the Mother had committed severe abuse by her knowing exposure of a child
       to abuse or neglect or knowingly failing to protect a child from abuse or
       neglect that was likely to cause serious bodily injury or death as defined by
       Tennessee Code Annotated, Sections 36-1-113(g)(4) and 37-1-
       102(b)(21)(A)(i)?

       II. Did the trial court err in finding by clear and convincing evidence that
       termination of the parental rights of the Mother was in the best interest of
       the child as defined by Tennessee Code Annotated, Section 36-1-113(c)?

                                      DISCUSSION

I. STANDARD OF REVIEW

        Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); In re Adoption of A.M.H., 215 S.W.3d 793,
809 (Tenn. 2007). However, that right is not absolute and may be terminated in certain
circumstances. Santosky v. Kramer, 455 U.S. 745, 753-54 (1982); State Dep’t of
Children’s Services v. C.H.K., 154 S.W3d 586, 589 (Tenn. Ct. App. 2004). The statutes
on termination of parental rights provide the only authority for a court to terminate a
parent’s rights. Osborn v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004). Thus, parental
rights may be terminated only where a statutorily defined ground exists. Tenn. Code
Ann. ' 36-1-113(c)(1); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In re M.W.A.,
980 S.W.2d 620, 622 (Tenn. Ct. App. 1998). To support the termination of parental
rights, only one ground need be proved, so long as it is proved by clear and convincing
evidence. In the Matter of D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003).

       Because the decision to terminate parental rights affects fundamental
constitutional rights and carries grave consequences, courts must apply a higher standard
of proof when adjudicating termination cases. Santosky, 455 U.S. at 766-69. A court may
terminate a person’s parental rights only if (1) the existence of at least one statutory
ground is proved by clear and convincing evidence and (2) it is shown, also by clear and
                                             3
convincing evidence, that termination of the parent’s rights is in the best interest of the
child. Tenn. Code Ann. ' 36-1-113(c); In re Adoption of A.M.H., 215 S.W.3d at 808-09;
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). In light of the heightened standard of
proof in these cases, a reviewing court must adapt the customary standard of review set
forth by Tenn. R. App. P. 13(d). In re M.J.B., 140 S.W.3d 643, 654 (Tenn. Ct. App.
2004). As to the court’s findings of fact, our review is de novo with a presumption of
correctness unless the evidence preponderates otherwise, in accordance with Tenn. R.
App. P. 13(d). Id. We must then determine whether the facts, as found by the trial court
or as supported by the preponderance of the evidence, clearly and convincingly establish
the elements necessary to terminate parental rights. Id.

      Neither party appeals the trial court’s dismissal of the grounds of substantial non-
compliance with the permanency plan or persistence of conditions.5 Accordingly, we
proceed to review the sufficiency of the evidence to support the ground for termination.

II. SEVERE ABUSE

       With respect to the holding that Mother (and Father) committed severe child abuse
against Delilah, the May 24 order stated:

               1. After Delilah [G.] was born on June 4, 2012, the Department
        received a report of harm on June 6, 2012, that Delilah had been exposed to
        marijuana on multiple occasions during her pregnancy. The Department
        became involved with the family, the mother agreed to obtain substance
        abuse treatment, but the mother did not follow through. The case was
        closed as services required but refused.

               A little more than a year after the child’s birth, the Department
        received a report of harm noting that the child was diagnosed with failure to
        thrive; that the family was offered services from Tennessee Early
        Intervention Services (TEIS) and the Help Us Grow Successfully (HUGS)
        program. Her weight was below the 1st percentile. The Department
        provided services to the family to assist in obtaining appropriate medical
        care for Delilah and ensuring that the instructions of the various medical
        providers were followed. While the Department was involved, Delilah
        began to gain weight. After it appeared that the parents had been successful
        in mastering the tasks necessary to maintain Delilah’s health and weight,
        services were ended.


5
  While DCS argues that the evidence showed that Mother failed to comply with the permanency plan and
that the conditions which led to Delilah’s removal persisted, DCS does not present the dismissal of those
grounds as an issue for our review in the manner required by Tenn. R. App. P. 13(a).
                                                   4
              On February 4, 2014, the Department of Children’s Services
       received another report of harm alleging the Delilah was again failing to
       thrive in the care of her parents, and that she was the victim of medical
       maltreatment at the hands of the parents.

              On February 14, 2014, the Department of Children’s Services acted
       to remove the child into the custody of the Department. She has remained
       there continuously since that date.

               On June 5, 2014, the Court had a final hearing and the order stated
       as follows:
                       The Court finds, by clear and convincing evidence,
               that the child, . . . is the victim of Severe Abuse at the hands
               of her parents for their failure to provide sufficient calories to
               Delilah, failure to follow medical direction for Delilah, and
               failure to attend appointments as recommended by the child’s
               medical providers; Delilah’s subsequent failure to thrive; and
               the risk of developmental delay, brain damage or death to
               which the parents subjected Delilah. She is also dependent
               and neglects based on the foregoing, by clear and convincing
               evidence.

              The Final Order Finding [Delilah] to be Dependent and Neglected
       and Severely Abused by [Father] and [Mother], arising from the hearing on
       June 5, 2014, was admitted into evidence as a portion of Exhibit #2.

        Tennessee Code Annotated section 36-1-113(g)(4) provides that a parent’s right
may be terminated where a prior court order found that the parent committed severe child
abuse against the child who is the subject of the petition. Mother concedes that she did
not appeal the finding of abuse; she argues that the order memorializing the June 5
proceedings was entered on December 17, nunc pro tunc to June 5, and ―the record is
silent as to whether or not there was any notice of entry given to Mother’s attorney, or to
Mother, which would have then provided her with timely notice that she might appeal the
severe abuse finding.‖

       As noted by DCS in its brief, Mother did not raise this argument before the trial
court. Indeed, at the termination hearing, her counsel acknowledged the finding of severe
abuse, stating that Mother ―was not disputing that,‖ but argued that the finding should be
disregarded and DCS should ―focus on all the positive things [Mother] has done.‖

        Having failed to raise the issue in the trial court, it cannot be raised on appeal for
the first time. See Sutton v. Bledsoe, 635 S.W.2d 379, 382 (Tenn. Ct. App. 1981); In re
Donte N., No. E2013-01617-COA-R3-CV, 2014 WL 201612, at *9 (Tenn. Ct. App. Jan.
                                              5
17, 2014). Moreover, the record before us shows that the issue of severe abuse was fully
litigated in the dependent and neglect action, thus the order entered December 17, 2014 is
final and res judicata and cannot be relitigated in this proceeding. See In re Heaven L.F.,
311 S.W.3d 435, 439 (Tenn. Ct. App. 2010).

III. BEST INTEREST

        Once a ground for termination has been proven by clear and convincing evidence,
the trial court must then determine whether it is in the best interest of the child for the
parent’s rights to be terminated, again using the clear and convincing evidence standard.
In re Valentine, 79 S.W.3d at 546. The legislature has set out a list of factors at Tenn.
Code Ann. § 36-1-113(i) for the courts to follow in determining the child’s best interest. 6
The list of factors in the statute ―is not exhaustive, and the statute does not require every
factor to appear before a court can find that termination is in a child’s best interest.‖ In re
S.L.A., 223 S.W.3d 295, 301 (Tenn. Ct. App. 2006) (citing Tenn. Dept. of Children’s
Svcs. v. T.S.W., No. M2001-01735-COA-R3-CV, 2002 WL 970434, at *3 (Tenn. Ct.
6
    The factors at Tenn. Code Ann. § 36-1-113(i) are:

          In determining whether termination of parental or guardianship rights is in the best
          interest of the child pursuant to this part, the court shall consider, but is not limited to, the
          following:

          (1) Whether the parent or guardian has made such an adjustment of circumstance,
          conduct, or conditions as to make it safe and in the child’s best interest to be in the home
          of the parent or guardian;
          (2) Whether the parent or guardian has failed to effect a lasting adjustment after
          reasonable efforts by available social services agencies for such duration of time that
          lasting adjustment does not reasonably appear possible;
          (3) Whether the parent or guardian has maintained regular visitation or other contact with
          the child;
          (4) Whether a meaningful relationship has otherwise been established between the parent
          or guardian and the child;
          (5) The effect a change of caretakers and physical environment is likely to have on the
          child’s emotional, psychological and medical condition;
          (6) Whether the parent or guardian, or other person residing with the parent or guardian,
          has shown brutality, physical, sexual, emotional or psychological abuse, or neglect
          toward the child, or another child or adult in the family or household;
          (7) Whether the physical environment of the parent’s or guardian’s home is healthy and
          safe, whether there is criminal activity in the home, or whether there is such use of
          alcohol, controlled substances or controlled substance analogues as may render the parent
          or guardian consistently unable to care for the child in a safe and stable manner;
          (8) Whether the parent’s or guardian’s mental and/or emotional status would be
          detrimental to the child or prevent the parent or guardian from effectively providing safe
          and stable care and supervision for the child; or
          (9) Whether the parent or guardian has paid child support consistent with the child
          support guidelines promulgated by the department pursuant to § 36-5-101.

                                                         6
App. May 10, 2002); In re I.C.G., No. E2006-00746-COA-R3-PT, 2006 WL 3077510, at
*4 (Tenn. Ct. App. Oct. 31, 2006)).

       In holding that termination of Mother’s parental rights was in Delilah’s best
interest, the court made the following findings as to the factors at Tennessee Code
Annotated section 36-1-113(i):

              2. As to the fifth best interest element, the effect a change of
      caretakers and physical environment is likely to have on the child’s
      emotional, psychological and medical condition; neither [Father] nor
      [Mother] can provide for the child’s medical needs. ―[T]his child is
      medically fragile. . . . even though she she’s not using the feeding tube –
      it’s about to be removed -- she still can’t stand the texture of food. It might
      take her two hours to eat. Who’s going to have the time to do that while
      [the mother] is working? Who’s going to have the time to sit down and
      make sure that she gains weight while you’re working? And I think you’re
      going to get [Mother’s other child] back. How are you going to do that? I
      don’t know that you can. I don’t know if I could. But the track record I’ve
      got to go on is you had a month and a half to try to do it before the child
      was taken. And now without this heavy burden of this fragile-needs child,
      everything’s okay. If I put that burden back on you, I don’t think it would
      be.‖ ―That outweighs all the other factors.‖

             3. Whether the parent or guardian, or other person residing with the
      parent or guardian, has shown brutality, physical, sexual, emotional or
      psychological abuse, or neglect toward the child, or another child or adult
      in the family or household. The parents have both been found to have
      committed severe abuse against this child and that ground militates against
      both parents.

      ***

              5. The Department of Children’s Services has made reasonable
      efforts toward achieving permanency for this child.

              6. Delilah is entitled to a safe, secure and loving home. Delilah, on
      the last hearing date, was 46 1/2 months old. She was 20 months old at the
      time she left the custody of her parents and was placed in the custody of the
      Department of Children’s Services. She has been in the custody of the
      current foster parents for 21 months, longer than she was in the custody of
      her parents.



                                            7
                   She has become integrated into the family of the foster parents and
           she is thriving in their care. The foster family has made significant
           sacrifices for Delilah, including the foster mother not working. Delilah still
           requires significant amounts of time and attention to ensure that she eats
           enough to continue to gain weight. Sometimes the foster mother has to
           leave the other family members and take Delilah into a separate room to
           finish a meal so there are no distractions. This foster family has done a
           remarkable job with Delilah and she has made substantial progress in their
           care.

The trial court made findings specific to factor (5) and concluded that ―neither [Father]
nor [Mother] can provide for the child’s medical needs.‖7 The court held factor (6) was
established by the finding of severe abuse. The court also made numerous findings
related to Delilah’s history with her foster parents and the progress she has made in their
care.

           As we consider this issue we are mindful of the instruction in White v. Moody:

           [A]scertaining a child’s best interests in a termination proceeding is a fact-
           intensive inquiry requiring the courts to weigh the evidence regarding the
           statutory factors, as well as any other relevant factors, to determine whether
           irrevocably severing the relationship between the parent and the child is in
7
    In the oral ruling at the termination hearing, the court stated:

                     ―. . .this child is medically fragile. . . . even though she’s not using the feeding
           tube – it’s about to be removed – she still can’t stand the texture of food. It might take
           her two hours to eat. Who’s going to have the time to do that while you’re working?
           Who’s going to have the time to sit down and make sure that she gains weight while
           you’re working? . . . I don’t know that you can. . . .
                      But the track record I’ve got to go on is you had a month-and-a-half to try to do
           it before the child was taken. And now without the burden of this fragile-needs child,
           everything’s okay. If I put that burden back on you, I don’t think it would be. . . .
           . . . look at the fifth ground, the effect a change of caretakers and physical environment is
           likely to have on the child’s emotional, psychological and medical condition. Focus on
           the words ―medical condition.‖
                     No matter which way this Court comes out, it’s a cruel result. It’s a cruel result
           if I don’t give the child - - it’s a cruel result if I don’t terminate the mother’s parental
           rights to the foster parents who have done so well. It’s a cruel result to the parent if I do
           terminate because she has made so much – gained so much ground.
                     Can she handle this child’s medical condition? I’m clearly convinced she cannot.
           That outweighs all of the other factors. The Court clearly and convincingly finds that the
           child was a victim of severe abuse, and the mother, because of the fragility – if this was a
           normal child, I would have no hesitation sending her back to mother right now. But this
           child is not and needs the special care that she’s been receiving in the foster home, which
           I don’t think the mother is capable of duplicating right now, and I don’t think the father
           has the ability to help. . . .
                                                          8
       the child’s best interests. The child’s best interests must be viewed from
       the child’s, rather than the parent’s, perspective.

171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004) (internal citations and footnote omitted).
While Mother argues that the evidence does not support the holding that termination of
her rights was in Delilah’s best interest, the evidence she cites focuses on her progress
rather than Delilah’s best interest. This was clearly a difficult decision for the trial court,
which rightly resolved the case by putting Delilah’s needs foremost. Given those needs,
which are not disputed by Mother, the evidence clearly and convincingly supports the
holding that termination of Mother’s rights is in Delilah’s best interest.

IV. CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court.




                                                   RICHARD H. DINKINS, JUDGE




                                              9